DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 

result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 143-148 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,905,580. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example the current application claims recites in part:

143.	(New) A device for creating a feeling of satiety in a patient, the device comprising: a. at least one operable stretching device implantable in the patient operating via mechanical, pneumatic, and/or hydraulic action to stretch a portion of the patient’s stomach wall, and

b. — an implantable control unit for non-invasively controlling the operable stretching device, when the control unit and stretching device are implanted, to stretch the stomach wall portion such that the feeling of satiety is created.


144. (New) The device according to claim 143, further comprising at least two operable stretching devices, a first operable stretching device and a second operable stretching device.

145. (New) The device according to claim 143, further comprising a sensing device including a sensor for sensing a physical parameter of the patient or a functional parameter of the at least one operable stretching device, wherein the sensing device sends information relating to


Patent ‘580 claims 1-5 recite:
1. A device for treating obesity of a patient, the device comprising: a. at least one operable stretching device implantable in the patient operating via mechanical, pneumatic, and/or hydraulic action to stretch a portion of the patient's stomach wall, and b. an implantable control unit for automatically controlling the operable stretching device, when the control unit and stretching device are implanted, to stretch the stomach wall portion in connection with the patient eating such that satiety is created.

2. The device according to claim 1, further comprising at least two stretching devices, a first stretching device and a second stretching device.

3. The device according to claim 2, further comprising three or more stretching devices.

4. The device according to claim 1, further comprising an operation device for operating the stretching device, wherein the control unit controls the operation device to stretch the stomach wall portion, when the control unit and stretching device are implanted.

5. The device according to claim 1, further comprising a sensing device including a sensor for sensing a physical parameter of the patient or a functional parameter of the stretching device, wherein the sensing device sends information relating to the parameter to the control unit, and the control unit controls the stretching device based on the information.


The preambles are the variants between the application and they patent. It is obvious to one having ordinary skill in the art that treating obesity of a patient can be created by creating a feeling of satiety in a patient.
Patent claims 1 equates to application claims 143; patent claim 2 equates to application claim 144; Patent claim 5 equates to application claim 145; Patent 8 = application claim 146; 9 = 147;   Patent claims 16, 19 = 148.

Claims 149 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,905,580 (‘580) in view of Patent 9,956,104 (‘104) claims 1-187.
Patent ‘580 has been disclosed however does not recite the limitation of “…wherein the at least one operable stretching device comprises a first engaging member adapted to engage a first part of the stomach wall, and a second engaging member adapted to engage a second part of the stomach wall spaced from the first stomach part, wherein the implantable control unit is adapted to cause the first and second engaging member to move away from each other, when the engaging…”.
Pat. ‘104 claim 4 recites:
 “4. The device according to claim 1, wherein the implantable operable stretching device comprises a first stomach engaging member configured to engage a first portion of the stomach wall, and a second stomach engaging member configured to engage a second portion of the stomach wall, and an operation device connected to the first and second stomach engaging member and configured for moving the first and second stomach engaging members away from each other for stretching the stomach wall between the first and second stomach engaging members.”
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the steps of using at least one operable stretching device comprises a first engaging member adapted to engage a first part of the stomach wall, and a second engaging member adapted to engage a second part of the stomach wall spaced from the first stomach part, wherein the implantable control unit is adapted to cause the first and second engaging member to move away from each other, when the engaging because claims because claim 1 of ‘580 recites the using implantable stretching devices in conjunction with a control unit to stretch the stomach.
	
Claims 150-154, 158-162  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,905,580 (‘580) in view of 
claims 1-11 of U.S. Patent No. 10,695,207 (‘207). Although the claims at issue are not identical, they are not patentably distinct from each other.  

Patent ‘’580 has been disclosed however does not recite a laparoscopic method and a non-invasive procedure. Claim 150 recites:

“A surgical method of implanting a device adapted to create a feeling of satiety in a patient, the method comprising implanting at least one operable stretching device in the patient, the at least one operable stretching device being adapted to operate via mechanical, pneumatic, and/or hydraulic action to stretch a portion of the patient’s stomach wall, and implanting an implantable control unit for non-invasively controlling the operable stretching device, when the control unit and stretching device are implanted, to stretch the stomach wall portion such that the feeling of satiety is created.”

Patent ‘207 claim 1 recites: 
 
A surgical or laparoscopic method of treating obesity of a human patient using a device adapted to be non-invasively operated for actively stretching a portion of the stomach wall of said patient, the device comprises a stretching device having a shape and size allowing the device to be invaginated by the stomach fundus of the patient, and a non-invasive operation device for actively stretching the stomach wall of the patient, the method comprising the steps of: cutting a hole in the abdominal wall of said patient using a surgical cutting instrument, dissecting an area around the stomach using a surgical dissection instrument, invaginating said device in the stomach of the patient using stomach-to-stomach sutures or staplers, and implanting the operation device such that the operation device can actively and non-invasively control the device to stretch the invaginated stomach wall, such that a feeling of satiety is created.


It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a non-invasive procedure with tools such as a laparoscope or a gastroscope in or to help the patient to recover in a rapid manner.  Further open procedure are well known in the art and obvious to be performed in emergency instances.

Claims 155 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,905,580 (‘580) in view of 
claims 1-11 of U.S. Patent No. 10,695,207 (‘207) and further in view of claims 1-20 of Patent 9,259,223 (‘223).
	Patent ‘580 and ‘207 have been disclosed however do not recite the limitation of at least partially invaginating the at least one stretching device in the patients stomach wall.  Patent ‘223 recites this method  (see claim 1 “….and at least one of the steps of: placing the operable stretching device in connection with the stomach wall by invaginating the stretching device in the stomach wall,…”).

Claims 156-157 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        December 15, 2022